          IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                     No. 3:19-cv-128-DPM

JANE DOE, Investigator, DHHS                         DEFENDANT


                           JUDGMENT

     Webster's complaint is dismissed without prejudice.



                                    D .P. Marshall :(r.
                                    United States District Judge
